DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon  (US 20180027565 A1) in view of 3GPP TSG-RAN WG2 Meeting #96, “Discussion on the necessity of V2X path configuration signalling” (Title), R2-168146, Reno, USA, 14 th-18 th November 2016 (3GPP hereinafter) and further in view of El Khayat et. al. (US 20170272899 A1, El Khayat hereinafter).
Kwon discloses “METHOD AND APPARATUS FOR TRANSMITTING BUFFER STATUS REPORT IN WIRELESS COMMUNICATION SYSTEM SUPPORTING DEVICE TO DEVICE COMMUNICATION” (Title) wherein “FIG. 3 illustrates a process that a UE transmits a ProSe-BSR to the BS in order to transmit D2D data” [0054].
Kwon’s disclosure comprises the following:

Regarding claim 1,    A method of wireless communication by a user equipment (UE), comprising:
transmitting a first message to a base station (BS) (e.g. “When the ProSe -BSR is triggered, the UE transmits a scheduling request (SR) to the BS in order to induce allocation of a resource for transmission of the D2D data and ProSe -BSR in operation S320 and receives an UL grant in response to the SR from the BS in operation S330” [0056], which scheduling request is considered as the first message and the BS is the base station);
receiving a second message (e.g. aforesaid UL grant) including radio resource control (RRC) information from the BS (e.g. “The BS configures a periodic BSR timer (periodicBSR-Timer) and a retransmission BSR timer (retxBSR-Timer) for the ProSe-BSR through a signaling defined in the RRC layer to control the ProSe-BSR procedure with respect to a logical channel in each UE. For each UE, a Logical Channel Group (LCG) may be optionally configured by an RRC signal by an eNB, and the ProSe-BSR may be performed for an LCG including a logical channel for D2D communication (hereinafter, "LCG")” [0061]);
transmitting a buffer status report to the BS (e.g. “When the UL grant in response to the SR is received, the UE transmits the ProSe-BSR to the BS in operation S340” [0060], which ProSe-BSR is considered as the buffer status report);
receiving a grant for one resource in response to the buffer status report after a successful peer UE search from the BS (e.g. “When a D2D grant in response to the ProSe -BSR is received from the BS in operation S350, the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation ; and
transmitting a vehicle-to-vehicle message to the peer UE via the one resource (e.g. aforesaid “the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360”, which data is associated with a vehicle-to-vehicle message and destination UE is associated with peer UE).

It is noted that while disclosing the first message Kwon is silent about first message including sidelink information, which however had been known in the art before the effective filing date of the claimed invention as shown by 3GPP in “Discussion on the necessity of V2X path configuration signalling” (Title), wherein “if the vehicle UE has V2V message transmission, it…..requests the PC5 resource configuration through SidelinkUEInformation. The eNB may configure the PC5 transmission resource pool to vehicle UE through RRCConnectionReconfiguration message” section 2.2, last paragraph, which SidelinkUEInformation is considered as the sidelink information.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the message including sidelink information of 3GPP with the first message of Kwon so that the first message is according to 3GPP standard and thus increasing the interoperability among different equipment.
It is noted further that while disclosing the first message Kwon is silent about first message including location information of a peer UE, which however had been known in the art before the effective filing date of the claimed invention as shown by El Khayat 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the location information of the peer UE of El Khayat with the first message of Kwon so that “communication between mobile entities is capitalized to increase the efficiency of content distribution” [0016].

Regarding claim 5.    A user equipment (UE) (e.g. “The UE 1200 may include a processor 1205, a radio frequency (RF) unit 1210, and a memory 1215. The memory 1215 may be coupled to the processor 1205 and store various pieces of information to operate the processor 1205” [0118]), comprising
a memory (e.g. aforesaid memory 1215);
a transceiver (e.g. “a UE may include a wireless transceiver and one or more processors. The wireless transceiver may be the RF unit 1210 or may include the RF unit 1210. The one or more processors may be the processor 1205 or may include the processor 1205” [0130]); and
one or more processors (e.g. aforesaid one or more processors 1205) operatively coupled with the memory and the transceiver, the one or more processors being configured to:
transmit, via the transceiver, a first message including sidelink information and location information of a peer UE to the base station (BS);
receive, via the transceiver, a second message including radio resource control (RRC) information from the BS;
transmit, via the transceiver, a buffer status report to the BS; 
receive, via the transceiver, a grant for one resource in response to the buffer status report after a successful peer UE search from the BS; and
transmit, via the transceiver, a vehicle-to-vehicle message to the peer UE via the one or more resources (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 9,    A non-transitory computer-readable medium having instructions stored therein that (e.g. “The memory 1215 may be coupled to the processor 1205 and store various pieces of information to operate the processor 1205” [0118]), when executed by one or more processors (e.g. Fig. 12, “The one or more processors may be the processor 1205 or may include the processor 1205” [0130]) of a user equipment (UE), cause the one or more processors to:
transmit a first message including sidelink information and location information of a peer UE to a base station (BS);
receive a second message including radio resource control (RRC) information from the BS;
transmit a buffer status report to the BS;
receive a grant for one resource in response to the buffer status report after a successful peer UE search from the BS; and
transmit a vehicle-to-vehicle message to the peer UE via the one or more resources (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon  (US 20180027565 A1) in view of 3GPP TSG-RAN WG2 Meeting #96, “Discussion on the necessity of V2X path configuration signalling” (Title), R2-168146, Reno, USA, 14 th-18 th November 2016 (3GPP hereinafter) and further in view of Xu et. al. (US 20150373719 A1, Xu hereinafter).
Kwon discloses “METHOD AND APPARATUS FOR TRANSMITTING BUFFER STATUS REPORT IN WIRELESS COMMUNICATION SYSTEM SUPPORTING DEVICE TO DEVICE COMMUNICATION” (Title) wherein “FIG. 3 illustrates a process that a UE transmits a ProSe-BSR to the BS in order to transmit D2D data” [0054].

Kwon’s disclosure comprises the following:

Regarding claim 13.    A method of wireless communication by a base station (BS), comprising: 
receiving a first message from a requesting user equipment (UE) relating to a unicast transmission to a peer UE (e.g. “When the ProSe -BSR is triggered, the UE transmits a scheduling request (SR) to the BS in order to induce allocation of a resource for transmission of the D2D data and ProSe -BSR in operation S320 and receives an UL grant in response to the SR from the BS in operation S330” [0056], which scheduling request is considered as the first message, the BS is considered as the base station, the UE is considered as the requesting user equipment and the D2D data is associated with unicast transmission to a peer UE. Note that a UE transmitting is equivalent to BS receiving since the transmission by the UE is received by the BS);
transmitting a second message (e.g. aforesaid UL grant) including radio resource control (RRC) information to the requesting UE (e.g. “The BS configures a periodic BSR timer (periodicBSR-Timer) and a retransmission BSR timer (retxBSR-Timer) for the ProSe-BSR through a signaling defined in the RRC layer to control the ProSe-BSR procedure with respect to a logical channel in each UE. For each UE, a Logical Channel Group (LCG) may be optionally configured by an RRC signal by an eNB, and the ProSe-BSR may be performed for an LCG including a logical channel for D2D communication (hereinafter, "LCG")” [0061]);
receiving a buffer status report from the requesting UE (e.g. “When the UL grant in response to the SR is received, the UE transmits the ProSe-BSR to the BS in operation S340” [0060], which ProSe-BSR is considered as the buffer status report);
allocating one resource to the requesting UE in response to the buffer status report after completion of a peer UE search procedure (e.g. “When a D2D grant in response to the ProSe -BSR is received from the BS in operation S350, the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360” [0060]. Note that the BS can allocate a resource only after the BS successfully finds the peer UE and before transmitting the grant. Moreover, note that the underlined feature is different from the claimed feature and this difference will be discussed below. Note further that there are multiple options in the claim and only this option is considered here); and
transmitting a grant (e.g. aforesaid D2D grant from the BS) for the one resource to the requesting UE (e.g. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing the first message Kwon is silent about first message including sidelink information, which  however had been known in the art before the effective filing date of the claimed invention as shown by 3GPP in “Discussion on the necessity of V2X path configuration signalling” (Title), wherein “if the vehicle UE has V2V message transmission, it…..requests the PC5 resource configuration through SidelinkUEInformation. The eNB may configure the PC5 transmission resource pool to vehicle UE through RRCConnectionReconfiguration message” section 2.2, last paragraph, which SidelinkUEInformation is considered as the sidelink information.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the message including sidelink information of 3GPP with the first message of Kwon so that the first message is according to 3GPP standard and thus increasing the interoperabilty among different equipment.
It is further noted that while disclosing the method of wireless communication,  Kwon is silent about conducting a peer UE search procedure, which  however had been known in the art before the effective filing date of the claimed invention as shown by Xu in “WIRELESS COMMUNICATION METHOD, BASE STATION AND WIRELESS COMMUNICATION DEVICE” (Title), wherein “As shown in FIG. 1, in a case that a communication is to be initiated between communication devices, it is determined whether a communication device initiating the communication and a target communication device meet a D2D communication condition (S110)” [0030]. Note that the communication device initiating the communication is considered as the requesting UE, the target communication device is considered as the peer UE and the determining is associated with conducting a peer UE search procedure. Moreover, “If it is determined in step S110 that the D2D communication condition is met, in step 120, a base station transmits a control signaling to the communication devices to allocate a carrier for D2D communication. The base station allocates the carrier for D2D communication from conventional carrier, stand-alone new-type carrier and non-stand-alone new-type carrier, wherein the new-type carrier has reduced control channels as compared with the conventional carrier” [0040]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the conducting the peer UE search procedure of Xu with the method of Kwon so that “by introducing the NCT into the D2D communication and setting a new-type carrier in a D2D communication scenario, advantages of D2D communication may be better exploited and the compatibility and practicality of D2D communication may be realized in a further communication system” [0050].

Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 20,    The method of claim 13, wherein the base station is a gNB (e.g. Xu: aforesaid new carrier type is associated with a 5G base station or equivalently gNB).

Claims 2, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and El Khayat as applied to claims 1, 5 and 9 and further in view of Lee (US 20190364402 A1).

Kwon in view of 3GPP and El Khayat further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 2,   The method of claim 1, wherein the sidelink information includes information of the UE (e.g. 3GPP: aforesaid “SidelinkUEInformation”. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing sidelink information Kwon in view of 3GPP is silent about sidelink information includes a physical layer identification of the UE, which  however had been known in the art before the effective filing date of the claimed invention as shown by Lee in “METHOD AND APPARATUS FOR TRANSMITTING INFORMATION USING V2X COMMUNICATION IN A WIRELESS COMMUNICATION SYSTEM” (Title) wherein “Sidelink control information indicates a Layer 1 ID” [0306], which layer 1 ID is physical layer identification. Note that there are multiple options in the claim and only this option is considered here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the physical layer identification of the UE of Lee with the sidelink information of Kwon in view of  3GPP so that “information related to neighboring V-UEs obtained through a V2X message with a PSAP via an eCall system” [0020] can be provided.

Regarding claim 6,   The UE of claim 5, wherein the sidelink information includes a physical layer identification of the UE (e.g. Note that this claim is similar to claim 2 except that it is an apparatus claim and thus the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 10,    The non-transitory computer-readable medium of claim 9, wherein the sidelink UE information includes a physical layer identification of the UE (e.g. Note that this claim is similar to claim 2 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and El Khayat as applied to claims 1, 5 and 9 and further in view of Huang et. al. (US 20160309490, Huang hereinafter).

Kwon in view of 3GPP and El Khayat further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 3,   The method of claim 1, wherein the RRC information includes information (e.g. aforesaid RRC information. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing RRC information Kwon is silent about RRC information includes antenna configurations, which  however had been known in the art before the effective filing date of the claimed invention as shown by Huang in “Communication Method, Apparatus, and System” (Title) wherein “the cellular base station may send the measurement indication information by using RRC signaling, and the measurement indication information may include information such as a bandwidth, a subframe configuration, a frequency-domain location, and an antenna configuration of a measurement signal” [0058]. Note that there are multiple options in the claim and only this option is considered here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antenna configuration of Huang with the RRC information of Kwon so that “unnecessary inter-frequency cell search and measurement of the user equipment” [0023] is reduced.

Regarding claim 7,    The UE of claim 5, wherein the RRC information includes antenna configurations (e.g. Note that this claim is similar to claim 3 except that it is an apparatus claim and thus the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 11,    The non-transitory computer-readable medium of claim 9, wherein the RRC connection reconfiguration information includes antenna configurations (e.g. Note that this claim is similar to claim 3 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and El Khayat as applied to claims 1, 5 and 9 and further in view of Ode (US 20070094666 A1).

Kwon in view of 3GPP and El Khayat further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 4,   The method of claim 1, wherein receiving the grant for the one resource further comprises receiving the grant after transmitting buffer status report (e.g. aforesaid buffer status report. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing receiving the grant Kwon is silent about receiving the grant after performing a resource conflict check, which  however had been known in the art before the effective filing date of the claimed invention as shown by Ode in “Resource managing method, resource managing apparatus, resource managing program, and storage medium” (Title) wherein “the resource managing apparatus exercises management over how to determine presence of conflict between resources, how to decide whether or not to grant permission to use resources, and how to allocate the right to use resources” [0008]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the resource conflict check operation of Ode with the grant for the one resource of Kwon so that it provides “managing the allocation of hardware resources between a plurality of applications efficiently and flexibly so as to implement exclusive, conflict-free usage of the resources” [0005].

Regarding claim 8,    The UE of claim 5, wherein receiving the grant for the one resource further comprises receiving the grant after performing a resource conflict check (e.g. Note that this claim is similar to claim 4 except that it is an apparatus claim and thus the same reasoning as applied to claim 4 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 12,    The non-transitory computer-readable medium of claim 9, wherein receiving the grant for the one resource further comprises receiving the grant after a resource conflict check (e.g. Note that this claim is similar to claim 4 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 4 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and Xu as applied to claim 13 and further in view of Kwon et. al. (US 20090016232, Kwon2 hereinafter).

Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 14,    The method of claim 13, wherein conducting the peer UE search procedure includes:
locating the peer UE within a network coverage area of the BS; and reserving the one resource exclusively for the requesting UE in the coverage area of the BS (e.g. “Referring to FIG. 2, the communication between a first UE 210 located in a first cell and a second UE 220 located in a second cell and the communication between a third UE 230 located in a first cell and a fourth UE 240 located in a first cluster may be D2D communication between UEs in a network coverage“ [0042], which UEs in the first cell and second cell are associated with requesting UE and peer UE respectively. Moreover, “in supporting D2D communication according to an exemplary embodiment, the BS may need to schedule resources necessary for in-coverage UEs to transmit data via D2D communication” [0052], which in-coverage UEs are associated with UEs in the network coverage area of the BS. Note further that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing locating the peer UE, Kwon is silent about locating the peer UE within a coverage area of the BS, which  however had been known in the art before the effective filing date of the claimed invention as shown by Kwon2 in “METHOD AND APPARATUS FOR SUPPORTING CONNECTIVITY OF PEER-TO-PEER (P2P) COMMUNICATION IN MOBILE COMMUNICATION SYSTEM” (Title) wherein “FIG. 1 is a diagram of P2P communications between Mobile Stations (MSs) in a mobile communication system according to an exemplary embodiment of the present invention The mobile communication system includes Base Stations (BSs) 100 and 110, and MSs 102 and 104….. The MSs 102 and 104 perform communications by accessing the corresponding BS through an access procedure in a service coverage area or cell of the BS. Without using a separate P2P transmitter and receiver, an MS can conduct direct P2P communications with a nearby MS by sharing the existing resources.” [0025]-[0027]. Moreover, “Herein, it is assumed that the MS1 102 and the MS2 104 are P2P-connected through a P2P connection procedure” [0029]. Note that MS 102 is considered as the requesting UE and MS2 104 is considered as the peer UE within the coverage area of the BS1 100.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the peer UE of Kwon with the coverage area of the peer UE of Kwon2 so that “when the direct P2P communication is not feasible, setting a P2P relay using the first BS” is feasible [0009].

Kwon in view of 3GPP, Xu and Kwon2 further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 15,    The method of claim 13, wherein conducting the peer UE search procedure includes coordinating with a neighboring BS to:
locate the peer UE within a neighboring coverage area of the neighboring BS (e.g. Kwon2: Fig. 2, BS2 110 is the neighboring BS and MS2” 104 is the peer UE. Furthermore, “Because the MS2'' 104 has moved into the service coverage area of the BS2 110, the MS2'' 104 cannot perform P2P communication with the MS1 102 in the same manner any more. The MS1 102, within the service coverage area of the BS1 100, maintains access to the BS1 100, whereas the MS2'' 104 is outside the service coverage area of the BS1 100. The MS2'' 104 scans the neighbor cell BS2 110 and hands over to the neighbor BS2 110. As a result, the MS1 102 is in P2P communication with the BS1 100 and the MS2'' 104 is in P2P communication with the BS2 110. Over the backbone network of the BS1 100 and the BS2 110, the MS1 102 and the MS2'' 104 can support the continuity/connectivity of the P2P data communication. The P2P service path between the MS1 102 and the MS2 104 is 1-4-3 or 3-4-1 in FIG. 2” [0037]); and reserve the one resource exclusively for the requesting UE in the coverage area of the neighboring BS and a local coverage area of the BS (e.g. resource for aforesaid service path 1-4-3 or 3-4-1. Note further that there are multiple options in the claim and only this option is considered here).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and Xu as applied to claim 13 and further in view of Kwon et. al. (US 20090016232, Kwon2 hereinafter) and Griot et. al. (US 20180049157, Griot hereinafter).
Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 16,    The method of claim 13, wherein conducting the peer UE search procedure includes a neighboring BS to transmit a control signal from the neighboring BS to the peer UE (e.g. Xu: “the first and second communication devices may perform a D2D communication using an allocated carrier based on a control signaling from the base station” [0108]).

It is noted that while disclosing peer UE search procedure, Kwon is silent about peer UE search procedure includes coordinating with a neighboring BS, which  however had been known in the art before the effective filing date of the claimed invention as shown by Kwon2 in “METHOD AND APPARATUS FOR SUPPORTING CONNECTIVITY OF PEER-TO-PEER (P2P) COMMUNICATION IN MOBILE COMMUNICATION SYSTEM” (Title) wherein “Because the MS2'' 104 has moved into the service coverage area of the BS2 110, the MS2'' 104 cannot perform P2P communication with the MS1 102 in the same manner any more. The MS1 102, within the service coverage area of the BS1 100, maintains access to the BS1 100, whereas the MS2'' 104 is outside the service coverage area of the BS1 100. The MS2'' 104 scans the neighbor cell BS2 110 and hands over to the neighbor BS2 110. As a result, the MS1 102 is in P2P communication with the BS1 100 and the MS2'' 104 is in P2P communication with the BS2 110. Over the backbone network of the BS1 100 and the BS2 110, the MS1 102 and the MS2'' 104 can support the continuity/connectivity of the P2P data communication. The P2P service path between the MS1 102 and the MS2 104 is 1-4-3 or 3-4-1 in FIG. 2” [0037]. Note that BS1 and BS2 are neighbors.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the peer UE search procedure of Kwon with the coordinating with a neighboring BS of Kwon2 so that continuity/connectivity of P2P data communication can be maintained.
It is noted further that while disclosing peer UE search Kwon in view of 3GPP and Xu is silent about a neighboring BS to transmit a radio access network paging signal from the neighboring BS to the peer UE, which  however had been known in the art before the effective filing date of the claimed invention as shown by Griot in a disclosure “LOW COST PAGING” (Title), wherein “In some examples, UE 115-b may establish a connection based on a first CE level with base station 105-b…….Base station 105-b and base station 105-c may both be located in the same tracking area and may both blindly transmit multiple paging messages to UE 115-b at different CE levels until a response is received” [0075], which base station 105c is considered as the neighboring BS and UE 115-b is considered as the peer UE.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of peer UE search procedure of Kwon in view of 3GPP and Xu with the paging signal from the neighboring BS of Griot so that “a dynamic CE configuration with a network entity” can be established [0005].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and Xu as applied to claim 13 and further in view of Lee (US 20190364402 A1).

Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 17, The method of claim 13, wherein the sidelink information includes information of the UE (e.g. 3GPP: aforesaid “SidelinkUEInformation”. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing sidelink information Kwon in view of 3GPP is silent about sidelink information includes a physical layer identification of the UE, which  however had been known in the art before the effective filing date of the claimed invention as shown by Lee in “METHOD AND APPARATUS FOR TRANSMITTING INFORMATION USING V2X COMMUNICATION IN A WIRELESS COMMUNICATION SYSTEM” (Title) wherein “Sidelink control information indicates a Layer 1 ID” [0306], which layer 1 ID is physical layer identification. Note that there are multiple options in the claim and only this option is considered here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the physical layer identification of the UE of Lee with the sidelink information of Kwon in view of  3GPP so that “information related to neighboring V-UEs obtained through a V2X message with a PSAP via an eCall system” [0020] can be provided.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and Xu as applied to claim 13 and further in view of Huang et. al. (US 20160309490, Huang hereinafter)

Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 18,   The method of claim 13, wherein the RRC information includes information (e.g. aforesaid RRC information. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing RRC information Kwon is silent about RRC information includes antenna configurations, which  however had been known in the art before the effective filing date of the claimed invention as shown by Huang in “Communication Method, Apparatus, and System” (Title) wherein “the cellular base station may send the measurement indication information by using RRC signaling, and the measurement indication information may include information such as a bandwidth, a subframe configuration, a frequency-domain location, and an antenna configuration of a measurement signal” [0058]. Note that there are multiple options in the claim and only this option is considered here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antenna configuration of Huang with the RRC information of Kwon so that “unnecessary inter-frequency cell search and measurement of the user equipment” [0023] is reduced.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of 3GPP and Xu as applied to claim 13 and further in view of Ode (US 20070094666 A1).

Kwon in view of 3GPP and Xu further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 19,   The method of claim 13, wherein receiving the grant for the one resource further comprises receiving the grant after transmitting buffer status report (e.g. aforesaid buffer status report. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing receiving the grant Kwon is silent about receiving the grant after performing a resource conflict check, which  however had been known in the art before the effective filing date of the claimed invention as shown by Ode in “Resource managing method, resource managing apparatus, resource managing program, and storage medium” (Title) wherein “the resource managing apparatus exercises management over how to determine presence of conflict between resources, how to decide whether or not to grant permission to use resources, and how to allocate the right to use resources” [0008]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the resource conflict check operation of Ode with receiving the grant for the one resource of Kwon so that it provides “managing the allocation of hardware resources between a plurality of applications efficiently and flexibly so as to implement exclusive, conflict-free usage of the resources” [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411   

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411